Citation Nr: 0330021	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  00-17 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from January 1951 to 
December 1952.

In a May 1999 decision, the Board of Veterans' Appeals (the 
Board) denied the veteran's claim of entitlement to service 
connection for bilateral hearing loss.
In October 1999, the veteran requested that his claim be 
reopened.  In a May 2000 rating decision, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, 
South Dakota determined that new and material evidence had 
not been submitted to reopen the claim for service connection 
for bilateral hearing loss.  The veteran appealed that 
decision.

The Board notes that in October 2001, during the pendency of 
this appeal, the RO reopened the veteran's previously denied 
claim for service connection for bilateral hearing loss and 
considered that claim on the merits.  In a decision dated in 
September 2002, the Board also determined that new and 
material evidence had been submitted sufficient to reopen the 
claim for service connection for bilateral hearing loss, but 
went on to deny the claim on a de novo basis.  The veteran 
duly appealed the Board's decision to the United States Court 
of Appeals for Veterans Claims (Court).  In March 2003, the 
Court granted a Motion for Remand submitted by the Secretary 
of Veterans Affairs.  By Court order, that part of the 
Board's September 2002 decision that denied service 
connection for bilateral hearing loss was vacated and the 
case was remanded to the Board for readjudication.

For good cause shown, the veteran's motion for advancement on 
the docket has been granted.  See 38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2003).




REMAND

In the January 2003 Motion for Remand, it was argued that the 
September 2002 Board decision failed to provide adequate 
reasons and bases for its determination that VA complied with 
the notice requirements of 38 U.S.C. § 5103(a).  

The Veterans Claims Assistance Act (VCAA) of 2000, which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002) has enhanced the 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002).  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West Supp. 2002); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a 
letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After a careful review of the record, the Board has concluded 
that the veteran has not received notice which fully complies 
with the VCAA and Quartuccio.

A recent decision of the United States Court of Appeals for 
the Federal Circuit held that the regulation giving the Board 
direct authority to cure a procedural defect in an appeal by 
providing the veteran notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C. § 5103(b).  See Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs, Nos. 02-7304, -7305, -7316 (Fed. Cir., May 1, 2003).  
Thus, if the record has a procedural defect with respect to 
notice required under the VCAA, this may no longer be cured 
by the Board.  Accordingly, the Board must remand the case to 
the Veterans Benefits Administration (VBA) because the record 
does not show that he was provided adequate notice under the 
VCAA and the Board is without authority to do so.  Under 
these circumstances, it would potentially be prejudicial to 
the veteran if the Board were to proceed with a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 38 
U.S.C.§ 5103(b)(1).  The Federal Circuit made a conclusion 
similar to the one reached in Disabled Am. Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 
2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The court found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded for additional development or to cure a procedural 
defect, the VBA must take this opportunity to inform the 
veteran that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

In addition to the above, and upon further review of the 
evidence, the Board feels that the veteran should be afforded 
another VA audiological examination to determine the etiology 
of his bilateral hearing loss.  See Charles v. Principi, 16 
Vet. App. 370 (2002).  

The veteran contends that he has bilateral hearing loss as a 
result of exposure to noise in service.  The veteran's 
service medical records are unavailable and may have been 
lost in a July 1973 fire at the National Personnel records 
center.  His 
DD 214 form reflects that he was assigned to the Headquarters 
Battery, 194th Field Artillery Battalion, APO 46.  In view of 
the veteran's service in a field artillery battalion, his 
claim that he experienced some exposure to acoustic trauma in 
service is credible.  There is also a current diagnosis of 
bilateral hearing loss.  The Board notes, however, that 
defective hearing was not documented until 1998, almost 46 
years after his discharge from service, following a 34-year 
career in an industry where he was required to wear ear 
protection because of noise.  The Board believes that another 
examination may shed further light on the matter of medical 
nexus.  

Accordingly, this case is REMANDED to the VBA for the 
following actions:

1.  VBA must review the veteran's VA claims folder 
and ensure that all notification and development 
action required by the VCAA is completed.  

2.  VBA should schedule the veteran for a VA 
audiological examination to determine the etiology 
of his bilateral hearing loss.  All necessary tests 
should be conducted, including an audiogram.  
The examiner should provide an opinion as to 
whether any current hearing loss is as least as 
likely as not related to noise exposure in service.  
The rationale for any opinion expressed must be 
provided.  

3.  Thereafter, VBA should readjudicate the issue 
on appeal.  If any benefit sought remains denied, 
the veteran and his representative should be 
provided a supplemental statement of the case, 
which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  
Thereafter, the case should be returned to the 
Board for further appellate review.  

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.  
No action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




